Case 3:13-cv-00257-JAM Document 325-2 Filed 11/20/18 Page 1 of 2




                       Exhibit B
                     Case 3:13-cv-00257-JAM Document 325-2 Filed 11/20/18 Page 2 of 2

Mary Cusano




From:                               on behalf of Chrishas979@aol.com
Sent:                              Saturday, May 21, 2005 7:19 AM
To:                                rclaypool@shinnfuamerica.com
Subject:                           CMI FILE NO: 4637158 DOL: 03.12.05




Roger Claypool,                                                              05.21.05
Sir:

 I have already provided documentation, illustrations, and photos showing what occurred.
   The main issue involved is the one jack stand that failed, causing my injury. The prior sent information in the past has
already shown that your product is of poor construction and materials, and workmanship.
   Quality control should have prevented the sale of this product. The grade of metal is thin and poor, puddle welds are
only applied on the inside of the seams. The construction is not supported. The feet are not supported by lower bracing at
the bottom to prevent lower collapse of the feet.
  My wife bought this product with the belief it was safe. Sir the facts I provided you should have been a wake up call.
Instead you are stuck on a search to disprove the products issues.
  At the present time I am considering to contact a law firm for consultation on my personal injury, with all documentation I
have compiled from day one, The same I provided for your company, you have in hand. I wish you would have studied the
design and improved it to prevent future injuries.
In stead your minds are clouded with the dismissal of liability, and ignore the defective product.

      Thank You,
      Christopher Hastedt Sr.




                                                              1

                                                                                             PLSRFPELEVEN000002
